

116 HR 92 IH: Vote By Mail Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 92IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Blumenauer (for himself, Mr. Cicilline, Mr. DeFazio, Ms. Bonamici, Mr. Schrader, Ms. Schakowsky, Ms. Kaptur, Mr. Deutch, Ms. Jayapal, Ms. Sewell of Alabama, Mr. Cooper, Mr. Smith of Washington, Ms. Brownley of California, Mr. Carbajal, Mr. Swalwell of California, and Ms. Norton) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Help America Vote Act of 2002 to allow all eligible voters to vote by mail in Federal
			 elections, to amend the National Voter Registration Act of 1993 to provide
			 for automatic voter registration.
	
 1.Short TitleThis Act may be cited as the Vote By Mail Act of 2019. 2.FindingsCongress finds the following:
 (1)An inequity of voting rights exists in the United States because voters in some States have the universal right to vote by mail while voters in other States do not.
 (2)Many voters often have work, family, or other commitments that make getting to polls and waiting in line on the date of an election difficult or impossible. Many citizens with disabilities are physically unable to vote due to long lines, inadequate parking, no curb cuts, steep ramps, and large crowds. In 2012, 30 percent of voters with disabilities had difficulty voting, and more than 5,000,000 voters waited more than an hour to vote. Under current State laws, many of these voters are not permitted to vote by mail.
 (3)Twenty-eight States currently allow universal absentee voting (also known as no-excuse absentee voting), which permits any voter to request a mail-in ballot without providing a reason for the request. No State which has implemented no-excuse absentee voting has repealed it.
 (4)Three States currently hold elections entirely by mail. Twenty-two States currently allow some elections to be conducted by mail, especially in large and rural jurisdictions where voting by mail is especially convenient. Polling stations in rural jurisdictions tend to have higher costs per voter, smaller staffs, and limited resources. Transportation is often a crucial barrier for rural voters.
 (5)Voting by mail gives voters more time to consider their choices, which is especially important as many ballots contain greater numbers of questions about complex issues than in the past due to the expanded use of the initiative and referendum process in many States.
 (6)Voting by mail is cost effective. After the State of Oregon adopted vote by mail for all voters in 1996, the cost to administer an election in the State dropped by nearly 30 percent over the next few elections, from $3.07 per voter to $2.21 per voter. After Colorado implemented all-mail balloting in 2013, voting administration costs decreased by an average of 40 percent. The cost of conducting vote-by-mail elections is generally one-third to one-half less than conducting polling place elections. Voting by mail also saves a substantial amount by getting rid of the temporary labor costs of hiring poll workers. In addition to that cost, many jurisdictions have been facing difficulty in obtaining sufficient numbers of poll workers.
 (7)Allowing all voters the option to vote by mail can reduce waiting times for those voters who choose to vote at the polls. In 2016, voters in Arizona reported waiting in line from 1 to 5 hours to vote; in New York, voters reported that stations ran out of ballots and did not have staff during all of the hours scheduled for voting.
 (8)Voting by mail is preferable to many voters as an alternative to going to the polls. In 2016, 24 percent of ballots in the United States were cast by mail, up from 10 percent in 2000. Voting by mail has become increasingly popular with voters who want to be certain that they are able to vote no matter what comes up on election day, as it reduces the physical obstacles and eases the time constraints connected with the act of voting.
 (9)The signature verification process, the tracking system for each ballot, and postal service cooperation in preventing ballots from being delivered to names not recognized as receiving mail at an address nearly eliminate the potential for fraud in vote-by-mail elections. Evidence of undue influence or voter coercion after vote-by-mail implementation in Oregon has been nonexistent to minimal.
 (10)Many of the reasons which voters in many States are required to provide in order to vote by mail require the revelation of personal information about health, travel plans, or religious activities, which violate voters’ privacy while doing nothing to prevent voter fraud.
 (11)State laws which require voters to obtain a notary signature to vote by mail only add cost and inconvenience to voters without increasing security.
 (12)Many voters choose to cast ballots early when they have the option (over 50 percent in Arizona, Arkansas, California, Colorado, Florida, Georgia, Hawaii, Montana, Nevada, New Mexico, North Carolina, Oregon, Tennessee, Texas, Utah, and Washington). More than 40 percent of voters in the 2016 election cast their ballot before election day. In Oregon, 7 years after vote-by-mail election implementation, over 80 percent of voters favored the vote-by-mail system.
 (13)Vote by mail typically increases turnout in all elections, but can be particularly effective in increasing voter participation in special elections and primary elections. Oregon and Washington, the 2 States with the longest standing vote-by-mail systems, continue to have consistently high voter turnout rates.
 (14)A crucial component of a modern voting system is making it easy, affordable, and accessible to register to vote. Eighteen States and the District of Columbia introduced automatic voter registration legislation in 2015, and Oregon and California now automatically register their citizens to vote when they apply for a driver’s license. Automatic, permanent voter registration has the potential to increase participation, protect election integrity, and reduce registration costs.
			3.Promoting ability of voters to vote by mail in Federal elections
			(a)Voting by mail in Federal elections
 (1)In generalSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 303 the following new section:
					
						303A.Promoting ability of voters to vote by mail
 (a)In generalIf an individual in a State is eligible to cast a vote in an election for Federal office, the State may not impose any additional conditions or requirements on the eligibility of the individual to cast the vote in such election by mail, except to the extent that the State imposes a deadline for returning the ballot to the appropriate State or local election official.
 (b)Provision of ballot materialsNot later than 2 weeks before the date of any election for Federal office, each State shall mail ballots to individuals who are registered to vote in such election.
 (c)Accessibility for individuals with disabilitiesAll ballots provided under this section shall be accessible to individuals with disabilities in a manner that provides the same opportunity for access and participation (including for privacy and independence) as for other voters.
 (d)Rule of ConstructionNothing in this section shall be construed to affect the authority of States to conduct elections for Federal office through the use of polling places at which individuals cast ballots.
 (e)Effective DateA State shall be required to comply with the requirements of subsection (a) with respect to elections for Federal office held in years beginning with 2022..
 (2)Conforming Amendment Relating to EnforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 303A. (3)Clerical AmendmentThe table of contents for such Act is amended by inserting after the item relating to section 303 the following new item:
					
						
							Sec. 303A. Promoting ability of voters to vote by mail..
				(b)Free postage for voting by mail
 (1)In generalChapter 34 of title 39, United States Code, is amended by adding at the end the following:  3407.Ballots provided for voting in Federal electionsBallots mailed pursuant to section 303A(b) of the Help America Vote Act of 2002 (individually or in bulk) shall be carried expeditiously and free of postage..
				(2)Technical and conforming amendments
 (A)Table of sectionsThe table of sections for chapter 34 of title 39, United States Code, is amended by adding at the end the following:
						
							
								3407. Ballots provided for voting in Federal elections..
 (B)Authorization of appropriationsSection 2401(c) of title 39, United States Code, is amended by striking 3403 through 3406 and inserting 3403 through 3407. 4.Automatic voter registration through State motor vehicle authorities (a)Automatic Voter RegistrationSection 5 of the National Voter Registration Act of 1993 (52 U.S.C. 20504) is amended to read as follows:
				
					5.Voter registration through motor vehicle authority
						(a)Simultaneous application for voter registration and application for motor vehicle driver's
			 license
 (1)Transmission of information to election officialsEach State’s motor vehicle authority, upon receiving any of the identifying information described in paragraph (2) with respect to any applicable individual, shall securely transmit the identifying information to the appropriate State election official.
 (2)Identifying information describedThe identifying information described in this paragraph with respect to any individual is as follows:
 (A)The individual’s legal name. (B)The individual’s age.
 (C)The individual’s residence. (D)The individual’s citizenship status.
 (E)The individual’s electronic signature. (b)Duties of officials receiving information (1)In generalUpon receiving the identifying information with respect to an applicable individual under subsection (a), the appropriate State election official shall determine—
 (A)whether such individual is eligible to vote in an election for Federal office; and (B)whether such individual is currently registered to vote in elections for Federal office at the address provided in such identifying information.
								(2)Notification to Individuals
 (A)Eligible unregistered individualsIn the case of an applicable individual who is eligible to vote in an election for Federal office and who is not currently registered to vote, the appropriate State election official shall issue a notification to the individual containing—
 (i)a statement that, unless the individual notifies the election official prior to the expiration of the 21-calendar-day period which begins on the date the official issued the notification that the individual declines to be registered to vote in elections for Federal office held in the State, the individual's records and signature will constitute a completed registration for the individual; and
 (ii)a description of the process by which the individual may decline to be registered to vote in elections for Federal office in the State.
 (B)Eligible individuals registered at a different addressIn the case of an applicable individual who is eligible to vote in an election for Federal office and who is registered to vote in such election at a different address than the address provided in the identifying information, the appropriate State election official shall issue a notification to the individual containing—
 (i)a statement that, unless the individual notifies the election official prior to the expiration of the 21-calendar-day period which begins on the date the official issued the notification that the address provided in the identifying information should not be used for voter registration purposes, the address provided in the identifying information shall be used as the individual's address for voter registration purposes; and
 (ii)a description of the process by which the individual may decline a change of address for voter registration purposes.
									(c)Automatic Registration of Eligible Individuals; automatic change of address
 (1)RegistrationUpon the expiration of the 21-calendar-day period which begins on the date the appropriate State election official issues a notification to an individual under subsection (b)(2)(A), the official shall ensure that the individual is registered to vote in elections for Federal office held in the State unless—
 (A)the official later determines that the individual does not meet the eligibility requirements for registering to vote in such elections; or
 (B)prior to the expiration of such 21-calendar-day period, the individual notifies the official that the individual declines to be registered to vote in such elections.
 (2)Change of addressUpon the expiration of the 21-calendar-day period which begins on the date the appropriate State election official issues a notification to an individual under subsection (b)(2)(B), the official shall ensure that the individual is registered to vote in elections for Federal office at the address provided in the identifying information unless—
 (A)the official later determines that the individual does not meet the eligibility requirements for registering to vote in such elections; or
 (B)prior to the expiration of such 21-calendar-day period, the individual notifies the official that the individual declines a change of address for voter registration purposes.
 (d)Applicable individualFor purposes of this section, the term applicable individual means any individual who seeks assistance from, receives benefits from, or receives service or assistance from a State motor vehicle authority that issues motor vehicle driver's licenses..
 (b)Conforming Amendment Relating to Timing of Registration Prior to ElectionsSection 8(a)(1)(A) of such Act (52 U.S.C. 20507(a)(1)(A)) is amended to read as follows:  (A)in the case of registration through a motor vehicle authority under section 5, if the identifying information with respect to the individual is transmitted by the authority to the appropriate State election official under section 5(a)(1) not later than the lesser of 30 days, or the period provided by State law, before the date of the election;.
 (c)Other Conforming AmendmentSection 4(a)(1) of such Act (52 U.S.C. 20503(a)(1)) is amended to read as follows:  (1)through the State motor vehicle authority pursuant to section 5;.
 (d)Effective dateThe amendments made by this section shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this Act.
			